On Appellants’ Motion for Rehearing.
In the very recent case of Sackenreuther v. Winston et al., Tex.Civ.App., 137 S.W.2d 93, 97, writ of error refused, the facts are in many respects similar to the facts in this case. There, as here, appellant contended that, since his certificates of stock were non-negotiable, the title thereto could have passed into appellees only by estoppel by reason of his negligence, and that, the jury having found that he was not guilty of negligence in delivering and assigning such stock to Sterling & Baker, the court erred in rendering judgment in favor of appel-lees. But this court, speaking through Chief Justice Monteith, applied the principle “that where one of two persons, equally entitled to consideration, as far as their purposes are concerned, must suffer from the delinquency of a third, the loss more properly falls upon him, who, having readily at hand the means of protection, has failed to avail himself of them.” This principle is equally applicable to the facts of this case. We must overrule appellants’ motion for rehearing.
Motion refused.